DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to the Office Action Mailed September 23, 2021”, filed November 19, 2021 (“Reply”).  Applicant has amended Claims 1-3, 6, 8-10, 13, and 15-17; has canceled Claim 23; and has added Claim 24.  As amended, Claims 1-3, 5-10, 12-17, 19-22, and 24 are presented for examination.
In Office action mailed September 23, 2021:
Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bumgarner et al. (US 2020/0128292 A1 “Bumgarner”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “…the method of claim 4…”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office action, the Examiner will assume Claim 7 to read as ““…the method of claim [[4]] 5…”


Response to Arguments
Applicant’s arguments (see Reply Pages 11-12) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 5, 8-10, 12, 15-17, 19, 21, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sood (US 2015/0189339 A1 “Sood”).
In regards to Claim 1, Sood teaches a method for use with a content-presentation device that is scheduled to perform a content-replacement operation (generally shown in Fig. 3, as introduced in [0035]) in which the content-presentation device outputs replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302, as described in [0037]), the method comprising:
determining that the content-presentation device is unable to perform the content-replacement operation as scheduled (determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement
In regards to Claim 2, Sood teaches the method of claim 1, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 3, Sood teaches the method of claim 2, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (time threshold referencing real time or buffered time, as described in [0019]; with further reference to buffer delay, as described in [0015]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement
In regards to Claim 5, Sood teaches the method of claim 1, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (replace video ad with abbreviated ad at Stage 306, as described in [0038]).
In regards to Claim 21, Sood teaches the method of claim 1, wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises causing the overlay content to be transmitted to the content-presentation device (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further reference to operations of Server 202, as described in [0032]).

In regards to Claim 8, Sood teaches a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (Memory 140 and Processor 130 of Fig. 1, as introduced in [0029]), cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled (determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]), wherein the content-replacement operation comprises outputting replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302, as described in [0037]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further reference to abbreviated advertisement including a banner advertisement, as described in [0032]).
In regards to Claim 9, Sood teaches the non-transitory computer-readable storage medium of claim 8, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 10, Sood teaches the non-transitory computer-readable storage medium of claim 9, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (time threshold referencing real time or buffered 
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation (replacement of advertisement with the video banner, as described in [0019]).
In regards to Claim 12, Sood teaches the non-transitory computer-readable storage medium of claim 8, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (replace video ad with abbreviated ad at Stage 306, as described in [0038]).
In regards to Claim 24, Sood teaches the non-transitory computer-readable storage medium of claim 8, wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises causing the overlay content to be transmitted to the content-

In regards to Claim 15, Sood teaches a computing system (generally shown in Fig. 2, as introduced in [0030]; with further reference to client device of Fig. 1, as introduced in [0022]) comprising:
a processor (Processor 130, as described in [0029]); and
a non-transitory computer-readable storage medium (Memory 140, as described in [0029]), having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled ((determination that buffer amount is less than the buffer threshold when the elapsed time exceeds the time threshold at Stage 305, as described in [0038]), wherein the content-replacement operation comprises outputting replacement content in place of a modifiable content-segment that is part of a linear sequence of content-segments received by the content-presentation device (remote server associates video content with video ad at Stage 302, as described in [0037]); and
responsive to the determining, performing an action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment (replace video ad with abbreviated ad at Stage 306, as described in [0038]; with further 
In regards to Claim 16, Sood teaches the computing system of claim 15, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled (determination of elapsed time exceeds the time threshold at Stage 305, as described in [0038]).
In regards to Claim 17, Sood teaches the computing system of claim 16, wherein determining that the content-presentation device is unable to receive the replacement content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (time threshold referencing real time or buffered time, as described in [0019]; with further reference to buffer delay, as described in [0015]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (determination of buffered time substantially equal to but less than the full video advertisement time has passed and a much longer period of real time has passed, as describe in [0019]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the replacement content in time to perform the 
In regards to Claim 19, Sood teaches the computing system of claim 15, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (replace video ad with abbreviated ad at Stage 306, as described in [0038]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Seo (US 2015/0189339 A1).
In regards to Claim 6, Sood teaches the method of claim 5, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL defines a network address of a streaming media server from which the client could request and receive the replacement content, as described in [0057]).
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).

In regards to Claim 13, Sood teaches the non-transitory computer-readable storage medium of claim 12, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL 
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).

In regards to Claim 20, Sood teaches the computing system of claim 19, but does not explicitly demonstrate wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content; and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device.
In a similar field of invention, Seo teaches a method and system for dynamically providing replacement content within a linear stream of content (Abstract).
Seo further discloses:

transmitting, to a first computing system associated with delivery of replacement content to the content-presentation device, a request for a link pointing to the overlay content (pointer to replacement content including a URL, as descried in [0057]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of replacement content to the content-presentation device (URL defines a network address of a streaming media server from which the client could request and receive the replacement content, as described in [0057]).
Both Sood and Seo teach similar techniques for dynamically providing a replacement advertisement content during periods of network delay.  Seo further discloses a known technique for providing a link to replacement content by way of a URL.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content replacement technique of Sood to include the link pointing to replacement content, as taught by Seo, in order to facilitate the retrieval and insertion of replacement content (as Seo suggest in [0057]).


Claims 7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of Mills et al. (US 9,380,332 B1 “Mills” of Record).
In regards to Claim 7, Sood teaches the method of claim 4, but does not explicitly demonstrate wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content, and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:
wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content (Client Device 262 of Fig. 2 including Video Ad Cache 270 storing video advertisements, as described in 6:40-43, 6:67-7:4), and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation (process of Fig. 7 including retrieve video ads from cache at 725 and display video ad at 745, as described in 14:24-53).
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-
In regards to Claim 22, Sood teaches the method of claim 1, but does not explicitly demonstrate wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises instructing the content-presentation device to use, as the overlay content, pre-downloaded overlay content that is locally cached at the content-presentation device.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:
wherein performing the action that facilitates the content-presentation device performing a content-overlay operation in which the content-presentation device overlays the overlay content on the modifiable content-segment instead of performing the content-replacement operation in which the content-presentation device outputs replacement content in place of the modifiable content-segment comprises instructing the content-presentation device to use, as the overlay content, pre-downloaded overlay content that is locally cached at the content-presentation device (process of Fig. 7 
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-downloaded advertisement display technique of Mills in order to increase the timeliness of display of the advertisement content, thereby improving the probability that a potential customer may see the video advertisement (as Mills suggest in 2:6-11). 

In regards to Claim 14, Sood teaches the non-transitory computer-readable storage medium of claim 12, but does not explicitly demonstrate wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content, and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation.
In a similar field of invention, Mills teaches a method and system for the storage and display of video advertisements on a client device (Abstract).  In particular, Mills teaches:

wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation (process of Fig. 7 including retrieve video ads from cache at 725 and display video ad at 745, as described in 14:24-53).
Both Sood and Mills teach similar technique for the display of advertisement content at a client device.  Mills further discloses a known technique for pre-downloading advertisement content prior to display at the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement display technique of Sood to include the pre-downloaded advertisement display technique of Mills in order to increase the timeliness of display of the advertisement content, thereby improving the probability that a potential customer may see the video advertisement (as Mills suggest in 2:6-11). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426                                                                                                                                                                                                        
/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426